Citation Nr: 1023994	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to inservice herbicide exposure and as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and diabetes mellitus, type II.   

2. Entitlement to service connection for erectile 
dysfunction, to include as due to service-connected diabetes 
mellitus, type II. 

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, since April 14, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from March 1968 to January 
1970.  He had 11 months of foreign or sea service.  His 
decorations include the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Combat Infantryman's Badge.  His 
military occupational specialty was light weapons infantry.  

Historically, an August 2007 rating decision noted that 
records showed the Veteran served in-country in Vietnam and, 
so, granted service connection on a presumptive basis for 
diabetes mellitus, type II, which was assigned an initial 20 
percent disability rating.  That rating decision was not 
appealed.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD which was assigned an initial 50 
percent disability rating effective May 31, 2007, the date of 
receipt of the claim for service connection for that 
disorder.  Service connection for hypertension was denied as 
not incurred in service and as not having manifested within 
one year of service discharge.  Service connection for 
erectile dysfunction was denied because there was no evidence 
of a diagnosed erectile dysfunction disorder.  This resulted 
in a combined disability evaluation of 60 percent, effective 
May 31, 2007.  

A May 2009 rating decision decreased the 50 percent rating 
for PTSD to 30 percent, effective April 14, 2009, date of a 
VA psychiatric rating examination.  This resulted in a 
reduction of the combined disability evaluation to 40 
percent, effective April 14, 2009.  

In a September 2008 Statement of the Case (SOC) service 
connection for hypertension was also denied as not being due 
to inservice herbicide exposure.  

The Veteran and his wife testified at a March 2010 travel 
Board hearing before the undersigned Veterans Law Judge 
sitting at Nashville, Tennessee.  A transcript of that 
hearing is on file.  At the hearing the Veteran withdrew from 
appellate consideration the matter of entitlement to an 
initial rating in excess of 50 percent prior to April 14, 
2009.  See page 2 of the transcript of that hearing.  Under 
38 C.F.R. § 20.204(b) (appeal withdrawn at hearing) that 
issue has been properly withdrawn and the issue is not now 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records (STRs) are negative for 
hypertension and erectile dysfunction.  The Veteran's blood 
pressure at the time of his service entrance examination was 
136/78 and at the time of his service separation examination 
it was 118/80.  

At the March 2010 travel Board hearing the presiding Veterans 
Law Judge noted that a timely appeal had been perfected as to 
the two claims for service connection.  Page 3 of the 
transcript of that hearing.  The Veteran testified that he 
was first diagnosed with hypertension and diabetes in 2007, 
and that the diagnosis of diabetes came first.  He had not 
realized the hypertension was an adjunct disability to 
diabetes.  He had not been told by a physician that his 
hypertension was due to his diabetes.  He had received 
treatment only by VA physicians.  He had not worked since 
2005 and did not have any insurance.  Page 5.  He had first 
been treated for diabetes and later for hypertension.  He had 
been treated and given medication for hypertension by a VA 
physician.  Page 6.  As to his erectile dysfunction, he had 
informed his VA physicians of this but had not received a 
formal diagnosis of erectile dysfunction, even though it had 
gotten worse as his diabetes had worsened.  He was not 
currently receiving VA treatment for erectile dysfunction, 
but he was unsure of why he was not receiving any treatment 
except possibly because he had been denied service connection 
for it.  Pages 7 and 8.  He believed that his 50 percent 
rating for PTSD should not have been reduced to 30 percent.  
He had documentation from the Social Security Administration 
(SSA) in 2007 stating that he received SSA disability 
benefits due to his PTSD. Page 8 (see also page 13).  He saw 
a VA physician for PTSD treatment every 5 to 6 months.  He 
had complaints of difficulty sleeping, irritability, and 
problems getting along with others.  Page 9.  He had been 
sent to an outside psychiatrist in Morristown for a PTSD 
evaluation but that evaluation had been limited to only the 
last year of the Veteran's life and his PTSD had not been 
addressed.  He had not worked since 2005.  Page 10.  His PTSD 
medications had been changed numerous times over the years.  
Sometimes the medications helped but then the medications 
would have to be changed.  He had not presented to an 
emergency room for treatment of his PTSD symptoms because he 
did not have any insurance. Page 11.  He had difficulty 
remembering a lot of things.  He was not receiving treatment 
for his disabilities outside of VA.  His symptoms associated 
with PTSD were irritability, anger, occasional violence, 
memory impairment, and sleeping difficulty.  Page 12.  He 
believed that he had nightmares which caused him to awaken.  
He did not socialize with others.  He had problems with 
everyone.  Page 13.  He had received SSA disability benefits 
since 2007.  Page 14.  The Veteran's service representative 
indicated that the schedular reduction in the PTSD rating was 
based on an examination by someone other than the Veteran's 
treating VA psychiatrist.  The Veteran's service 
representative, in essence, requested that the Veteran be 
afforded a VA examination to diagnostically establish the 
presence of the Veteran's erectile dysfunction, in light of 
the Veteran's being service-connected for diabetes and to 
determine whether the Veteran's diagnostically established 
hypertension was due to or aggravated by his service-
connected diabetes.  Page 15.  

Records of the Veteran's award of Social Security disability 
benefits should be obtained in light of evidence that these 
benefits were predicated, at least in part, upon the 
Veteran's service-connected PTSD.  See Generally Golz v. 
Shinseki, No. 2009-7039, slip op. (Fed. Cir. Jan. 4, 2010), 
___ F.3d ____ , 2010 WL 6160 (C.A. Fed.).  

In light of the contentions above, the Veteran should be 
afforded a VA examination to determine whether his claimed 
erectile dysfunction is capable of being formally diagnosis 
and established and, if so, whether it, as well as the 
claimed hypertension, are proximately due to or the result 
of, or aggravated by, his service-connected diabetes. 

Because of the Veteran's testimony that, in substance, the 
most recent VA psychiatric rating examination was inadequate 
and the implicit request for an up-to-date VA psychiatric 
rating examination, and since the case must be remanded to 
obtain SSA records, he should be afforded another VA 
psychiatric rating examination and medical opinion to 
determine his current level of disability due to PTSD.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility. 

Because the Veteran testified that he had not been employed 
in a number of years (apparently due to his service-connected 
PTSD and diabetes mellitus, type II), this matter concerning 
the Veteran's employment status raises the issues of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2009) and under 38 C.F.R. § 4.16(b) (2009) based on 
individual unemployability (TDIU).  

In exceptional circumstances, where the Veteran does not meet 
the percentage requirements of 38 C.F.R. § 4.16(a), a total 
disability rating based on individual unemployability (TDIU 
rating) is awarded when an individual is unable to obtain or 
retain substantially gainful employment due solely to 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran is now service-connected for PTSD, rated 30 
percent disabling, and for type II diabetes mellitus, rated 
20 percent disabling.  There is a combined disability 
evaluation of 40 percent.  

While in this case the percentage requirements of § 4.16(a) 
are not met, the evidence of record raises the question of 
whether the Veteran is able to obtain or retain substantially 
gainful employment or whether marginal employment is present 
under 38 C.F.R. § 4.16(b).  

Under 38 C.F.R. § 3.321(b)(1) (2009), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  

Therefore, the record reasonably raises the question of 
whether the Veteran's PTSD and diabetes mellitus, type II, 
have markedly interfered with his employment pursuant to 38 
C.F.R. § 3.321(b)(1). 

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such matters for extraschedular 
consideration pursuant 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  
Smallwood, supra (acknowledging that precedent did "not limit 
the [Board's] duty to consider whether an extra- schedular 
rating should be addressed by the appropriate official"); 
Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to 
channel requests for an extraschedular rating through certain 
officials who possesses the delegated authority to assign 
such a rating in the first instance") (emphasis in original).  
In determining whether unemployability exists, consideration 
may also be given to the Veteran's level of education, 
special training, and previous work experience, but not to 
his age or impairment due to nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  Thus, 
remand for consideration of the issues of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16 (b), is required. 

In order to give the Veteran every consideration with respect 
to the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court 
and the VA General Counsel, the finds Board that additional 
development of the record is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records 
from that agency concerning the Veteran's 
award of disability benefits, including a 
copy of the decision and any medical 
records used to make the determination, 
copies of any hearing transcripts, etc.  
If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record.  

In this regard, the records should be 
reviewed to determine whether they include 
the records concerning which the Veteran 
testified, i.e., an outside non-VA 
psychiatric evaluation.  If the records do 
not contain this evidence, contact the 
Veteran to obtain the information needed 
to obtain those records, and provide him 
with an appropriate release form, and take 
the appropriate steps to ensure that those 
records are on file.  

2.  Afford the Veteran a VA examination to 
address whether he now has erectile 
dysfunction and, if so, the etiology of 
the claimed erectile dysfunction.  Also, 
the etiology of the claimed hypertension 
should be addressed.  

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has erectile 
dysfunction.  The examiner is also asked to 
express an opinion as to whether the 
hypertension, as well as current erectile 
dysfunction, if any, are at least as likely 
as not related to the Veteran's period of 
service; this should include whether the 
claimed erectile dysfunction or the claimed 
hypertension are at least as likely as not 
either proximately due to or the result of 
the service-connected diabetes, or at least 
as likely as not aggravated, i.e., 
increased in severity, by the service-
connected diabetes.  

The term "aggravation" is defined for 
legal purposes as a chronic worsening 
of the underlying condition, as 
opposed to a temporary flare-up of 
symptoms.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.  

3.  Schedule the Veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the level of disability of the 
Veteran's PTSD.  The claims folder must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on examination 
findings and a review of the claims 
folder, the examiner should specifically 
answer the following question:

Is the Veteran's PTSD productive of 
occupational and social impairment, with 
reduced reliability and productivity, due to 
such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
frequently than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships?

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.  

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), as well as for a claim for 
a TDIU under 38 C.F.R. § 4.16(b), and 
permit him the full opportunity to 
supplement the record as desired.  Any 
additional development should be 
undertaken as necessary, to include 
determining whether any additional VA 
examination should be conducted. 

6.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
service-connected PTSD pursuant to 38 
C.F.R. § 3.321(b)(1) are met, and consider 
whether the criteria for submission for 
assignment of an extraschedular TDIU 
rating under 38 C.F.R. § 4.16(b) are met.   

If such criteria are met, the case should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

In readjudicating the matter of the 
appropriate rating for the Veteran's 
service-connected PTSD consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice known 
as "staged" ratings.  

In adjudicating the claims for service 
connection for hypertension and for 
erectile dysfunction, consideration must 
be given to the provisions of 38 C.F.R. 
§ 3.310(a) and (b) (2009).  

7.  If any determination remains 
unfavorable to the Veteran, he should be 
furnished with a Supplemental Statement of 
the Case and be given an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


